USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK BOew FILED
BENJAMIN ASHMORE, DATE FILED: _3/12/2020
Plaintiff,
-against- 11 Civ. 8611 (AT)
CGL INC. and CGI FEDERAL INC.. ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

On March 12, 2020, Defendants submitted a letter to the Court raising concerns related to
the spread of COVID-19 and its potential effect on the jury trial scheduled to begin on April 6,
2020. ECF No. 433. Defendants requested a teleconference with the Court to discuss the status
of the trial. Jd.

It is ORDERED that Plaintiff shall file a letter in response by March 13, 2020, at 5:00
p-m.

SO ORDERED.

Dated: March 12, 2020

New York, New York ,

ANALISA TORRES
United States District Judge

 
